Citation Nr: 0031089	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-17 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
status post residuals of a palmar fasciotomy to correct 
Dupuytren's contracture of the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to July 
1952.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the benefit 
sought.

The veteran presented testimony at a personal hearing held by 
the Decision Review Officer at the local VARO in February 
2000.  A copy of the transcript of that hearing has been 
associated with the evidence of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does have additional disability following his 
May 1998 surgery, namely some residual loss of motion in his 
index, middle, ring and little fingers, as well as some 
impaired circulation and chronic pain.

3.  The veteran's postoperative complications are not shown 
by competent medical evidence to proximately due to or the 
result of surgical or medical negligence.


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for status post 
residuals of a palmar fasciotomy to correct Dupuytren's 
contracture of the right hand is not warranted.  38 U.S.C.A. 
§ 1151 (West Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  This law rewrites 
the 38 U.S.C. §§ 5 100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  

The Board finds that under the new criteria, the duty to 
assist was satisfied in the present case.  All treatment 
records identified by the veteran have been obtained and 
associated with the claims file, and he has been notified of 
the evidence needed for his claim.  Accordingly, the Board 
concludes that remanding the claim for additional development 
under the new statute is not necessary, and reviewing the 
claim without remanding it is not prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board will apply the law cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000 (Apr. 10, 2000).

Review of the record included VA clinical records developed 
in 1998 and 1999, which show that the veteran was seen with 
complaints of progressively worsening Dupuytren's contracture 
of the fourth and fifth fingers of the right hand in February 
1998.  Following physical examination, the possibility of 
surgery on the right hand was discussed and the veteran's 
reservations, in view of the fact that he had experienced a 
great deal of pain following a similar surgery on the left 
hand in 1977, were noted.  On May 12, 1998, the veteran 
signed a Request for Administration of Anesthesia and 
Performance of Operations and Other Procedures wherein he 
acknowledged that he understood the nature of the proposed 
procedure, the attendant risks and expected results.  The 
veteran underwent a palmar fasciectomy of the right ring and 
small finger on May 18, 1998.  The operative course was 
uneventful.  After receiving instructions on postoperative 
wound care, the veteran was discharged on May 19, 1998.  On 
May 26, 1998, however, the veteran was seen with a hematoma 
in the right palmar area, which was debrided without 
complication.  He also had a small necrosis of the right 
small finger skin flap.  Follow-up treatment records 
indicated the presence of residual limitation of motion of 
the index, middle, ring and small fingers of the right hand.

The veteran presented testimony at a personal hearing held by 
the Decision Review Officer (DRO) at the local VARO in 
February 2000.  The veteran indicated that he had to be 
talked into having the surgery by his VA doctors.  He noted 
that he does not specifically remember signing a request for 
VA to perform this surgery.  He indicated that his doctors 
never fully explained that there could be complications or 
any risked involved; rather, they told him that there was 
nothing to the procedure.  The veteran stated that although 
he had contracture of the ring and small fingers prior to 
surgery, he had good flexion of the rest of his hand.  He 
noted that he could play golf, fish, do yard work and 
everything else.  Now, he has basically no control of the 
fingers of his right hand.  The veteran indicated that two of 
his private doctors told him in passing that he had poor 
circulation in his right hand; however, he conceded that none 
of these examiners specifically related the condition to his 
surgery.  During the hearing course, the DRO also reiterated 
to the veteran the need for a medical opinion supportive of 
his claim.

In March 2000, the DRO requested a medical opinion from the 
Chief of Staff at the Bay Pines, Florida VA Medical Center.  
Later that month, the physician filed a report where he noted 
that he reviewed the claims folder and discussed the case 
with another physician.  He believed that the veteran did 
have some residual loss of motion in his index, middle, ring 
and little fingers, as well as some impaired circulation and 
chronic pain.  However, both physicians agreed that this was 
an unfortunate postoperative complication that was not the 
result of any surgical or medical negligence.  It was noted 
that this type of problem could happen even after the best 
surgeries.

The surgery at issue was conducted in May 1998, and the 
veteran filed a claim for compensation under the provisions 
of 38 U.S.C.A. § 1151 in January 1999.  The  statutory 
authority applicable to claims filed on or after October 1, 
1997, provides that disability compensation and dependency 
and indemnity compensation "shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
Supp. 2000).  A disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the veteran's willful 
misconduct and -

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary [of the VA], either by a 
Department employee or in a Department 
facility as defined in section 1701(3)(A) 
of this title, and the proximate cause of 
the disability or death was ---

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable; 
or

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a service-
provider used by the Secretary for such 
purpose under section 3115 of this title) 
as part of an approved rehabilitation 
program under chapter 31 of this title.

38 U.S.C.A. § 1151 (West Supp. 2000).

After a contemporaneous review of the record, the Board is of 
the opinion that compensation under 38 U.S.C.A. § 1151 for 
status post residuals of a palmar fasciotomy to correct 
Dupuytren's contracture of the right hand is not warranted.  
The sole medical opinion of record, namely the March 2000 
opinion of Dr. Sutton, indicates that the veteran's 
postoperative complications are not proximately due to or the 
result of surgical or medical negligence.

In this regard, it is noted that all relevant facts have been 
properly developed.  The record is devoid of any indication 
that there are other pertinent records available that should 
be obtained.  During the course of his February 2000 personal 
hearing before the DRO, the veteran conceded that his private 
doctors have not rendered any formal opinions with respect to 
his claim.  Moreover, despite the fact that the DRO 
specifically advised the veteran that such a medical nexus 
opinion would be beneficial to his claim, the veteran has not 
supplemented the record with a favorable medical nexus 
opinion.  Therefore, no further development is required in 
order to comply with the VCAA.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board has also considered the contentions of the veteran, 
inasmuch as the veteran is offering his own medical opinion, 
and notes that the record does not indicate that the veteran 
has any medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The veteran's assertions of medical 
causation alone are not probative because lay persons (i.e., 
persons without medical expertise) are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).

Accordingly, there is no basis for concluding that there was 
fault on the part of VA and, thus, there is no basis for 
allowing the claim.

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 
3.102 (2000).  In this case, for the foregoing reasons and 
bases, the preponderance of the evidence is against the claim 
and, thus, there is no doubt to be resolved in favor of the 
veteran.




ORDER

The claim for compensation under 38 U.S.C.A. § 1151 for 
status post residuals of a palmar fasciotomy to correct 
Dupuytren's contracture of the right hand is denied.



		
	KAY HUDSON
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 


